Citation Nr: 0943644	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-35 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic pulmonary disability due to asbestos 
exposure (claimed as asbestosis).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim for 
service connection for tinnitus and his application to reopen 
his previously denied claim for service connection for a 
chronic pulmonary disability due to asbestos exposure 
(claimed as asbestosis) for failure to submit new and 
material evidence.

The Veteran appeared at the RO and presented evidence and 
oral testimony in support of his claim at a March 2009 
hearing before the undersigned Veterans Law Judge.  The 
transcript of this hearing has been obtained and associated 
with the claims file.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for a chronic pulmonary disability due to 
asbestos exposure (claimed as asbestosis) in an August 1993 
rating decision; the Veteran was properly informed of the 
adverse decision and his appellate rights in an August 1993 
letter, and he did not timely appeal this action.



2.  Evidence received since the August 1993 RO decision that 
denied the Veteran's claim of entitlement to service 
connection for a chronic pulmonary disability due to asbestos 
exposure (claimed as asbestosis) is either duplicative of 
evidence previously submitted or the evidence, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate 
this claim.

3.  Tinnitus is related to in-service exposure to aircraft 
engine noise and had its onset during the Veteran's period of 
active military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to 
service connection for a chronic pulmonary disability due to 
asbestos exposure (claimed as asbestosis) are not met, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1100 (2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Factual background and analysis: Whether new and 
material evidence has been submitted to reopen a previously 
denied claim of entitlement to service connection for a 
chronic pulmonary disability due to asbestos exposure 
(claimed as asbestosis).

With respect to the new and material evidence claim on 
appeal, under the Veterans Claims Assistance Act of 2000 
(VCAA), when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The pertinent law, regulations, and caselaw has held 
that VA must at least inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  This notice 
should be provided prior to initial adjudication of the 
claim.  In addition, the case of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), requires that, prior to the adjudication of 
petitions to reopen service connection claims, the claimant 
be given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denials.

With respect to the issue of whether new and material 
evidence has been submitted to reopen the Veteran's 
previously denied claim for VA compensation for a chronic 
pulmonary disability due to asbestos exposure (claimed as 
asbestosis), a letter dated in April 2008 provided notice of 
the elements of new and material evidence and the reasons for 
the prior final denials.  This aspect of the criteria of Kent 
are thus deemed to have been satisfied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board notes that the 
letter was sent to the Veteran's correct mailing address and 
was not returned as undeliverable.  However, this notice was 
furnished well after the RO's initial adjudication of the new 
and material evidence claim in May 2005, and following 
issuance of the April 2008 notice letter, the RO did not 
readjudicate the new and material evidence claim with a 
supplemental statement of the case.  In this regard, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that notice errors may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the agency of original jurisdiction's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the agency of original 
jurisdiction) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  As the RO has 
failed to readjudicate the new and material evidence claim 
after issuing the April 2008 Kent compliance letter, there 
exists a defect in the timing of VCCA notice.

In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United 
States Supreme Court held that determinations concerning 
prejudicial error and harmless error should be made on a 
case-by-case basis.  In Vazquez-Flores v. Peake, 22 Vet. App. 
37, 46 (2008), the United States Court of Appeals for 
Veterans Claims (Court) noted that to overcome prejudice 
associated with a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated.  This may 
be done by demonstrating 1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or 3) that 
the benefit could not be awarded as a matter of law.  See 
also Sanders, 487 F.3d at 889 (reiterating examples noted in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim. . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008) (vacated on other grounds in Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009)).

Notwithstanding the aforementioned procedural irregularity, 
the Board finds that the timing of notice error did not 
affect the essential fairness of the adjudication and was not 
prejudicial to the Veteran because he has subsequently been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  The Board concludes that subsequent actions by the 
Veteran and his representative clearly demonstrate that they 
have actual knowledge that they were required to first submit 
evidence which is new and material to the claim for service 
connection for a chronic pulmonary disability due to asbestos 
exposure in order to reopen the claim for a de novo review, 
and that they, in fact, knew what legally constituted new and 
material evidence towards this end.  Specifically, at the 
March 2009 RO hearing before a traveling Veterans Law Judge 
from the Board, both the Veteran and his representative 
expressly acknowledged that the issue on appeal was whether 
new and material evidence was submitted to reopen the 
asbestos-related pulmonary disability claim for a new review 
on the merits (see page 3 of March 2009 hearing transcript).  
Furthermore, on an October 2009 Appellant's Brief, the 
Veteran's representative again identified the issue on appeal 
as one of being whether new and material evidence was 
submitted to reopen the pulmonary disability claim and then 
proceeded to present arguments in support of the claim, 
discussing how the evidence submitted met the legal criteria 
for new and material evidence, making specific citations to 
relevant statute, regulations, and caselaw addressing new and 
material evidence, including 38 U.S.C.A. §§ 5108, 7105(c), 38 
C.F.R. § 3.156(a), Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(See page 3 of the October 2009 Appellant's Brief from 
Disabled American Veterans.)  Therefore, in view of the 
foregoing discussion, the Board finds that there is no 
prejudice to the Veteran that would arise from the timing of 
notice error as the appellant had actual knowledge of what 
type of evidence was required to reopen his previously denied 
claim.

The Board observes that a May 2006 letter informed the 
Veteran of how VA determines a disability rating and 
effective date for awards of VA compensation, in compliance 
with the holding of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, since the Board has concluded 
in this decision that new and material evidence has not been 
submitted to reopen the claim for service connection for a 
chronic pulmonary disability due to asbestos exposure 
(claimed as asbestosis), any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess, 
supra.  

The Board also concludes VA's duty to assist has been 
satisfied with respect to the new and material evidence claim 
on appeal.  With respect to the new and material evidence 
issue, the claims file includes all evidence associated with 
the record at the time of the prior final rating decision of 
August 1993 that addressed the claim for service connection 
for a chronic pulmonary disability, claimed as due to 
asbestos exposure; among these records are the Veteran's 
service treatment reports and post-service Navy Reserve, VA, 
and private treatment records for the period from June 1971 
to July 1993.  Furthermore, all evidence dated since August 
1993 that the Veteran has identified as relevant to his 
application to reopen this claim has been obtained and 
associated with claims folder; otherwise, VA has conducted 
attempts in good faith to obtain such evidence.  

The Board notes that the Veteran has otherwise not referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the matters on appeal that VA has not 
either obtained or made an effort to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
medical examinations or opinions, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) 
(2009).  That being said, VA has exceeded its regulatory 
obligation to assist the Veteran as he was nonetheless 
provided with a medical examination conducted in late March 
and early April 2005 in association with his petition to 
reopen his claim for VA compensation for a pulmonary 
disability due to asbestos exposure.  Therefore, it would be 
difficult to conclude that VA has somehow failed to assist 
the Veteran in this regard when it has actually done more for 
him than would be warranted by law, given the current matter 
on appeal.  The Board finds that the March - April 2005 VA 
examinations were conducted with discussion of the Veteran's 
relevant medical history, and that the examiners have 
provided a detailed rationale for all diagnoses and opinions 
provided that were based on the Veteran's history and the 
current clinical observations obtained.  The examinations are 
therefore deemed adequate for adjudication purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case with respect to whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a chronic pulmonary disability due to 
asbestos exposure (claimed as asbestosis), the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Board will therefore proceed with the adjudication of the 
appeal.

In general, unappealed rating decisions of the RO and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & Supp. 2009).  In order to reopen a claim there must be 
added to the record "new and material evidence."  See 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be 
secured or presented since the time that the claims were 
finally disallowed on any basis, not only since the time the 
claims were last disallowed on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  In this regard, the 
Veteran's original claim for service connection for a 
chronic pulmonary disability due to asbestos exposure 
(claimed as asbestosis) was denied on the merits in an 
August 1993 rating decision.  The Board notes that the 
Veteran's essential contention at the time of his original 
claim was that he was exposed to asbestos as a crewman 
serving aboard a United States Navy aircraft carrier during 
the late 1960s, when use of asbestos insulation and 
fireproofing over conduits, pipes, and bulkheads aboard ship 
was commonplace, and that he now has a chronic pulmonary 
disability as a result of such exposure.  The current appeal 
stems from the Veteran's application to reopen this claim, 
which was filed in May 2004.  The Board notes that the 
Veteran's theories of entitlement to VA compensation for 
this disability remain the same as before.  As such, he does 
not present a new theory or basis of service connection that 
was not previously considered and therefore must submit new 
and material evidence to reopen a claim before it may be 
considered on the merits.  See Boggs v. Peake, 520 F.3d 
1330, 1335 (Fed. Cir. 2008).  Thus, the August 1993 RO 
decision that denied service connection for a chronic 
pulmonary disability due to asbestos exposure (claimed as 
asbestosis) is final and may not be reopened for purposes of 
addressing the merits of the claim in the absence of new and 
material evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156(a) (2009).  The Board notes 
that 38 C.F.R. § 3.156(a), which defines new and material 
evidence, requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material evidence 
as evidence, that, by itself or when considered with 
previous evidence of record, relates to unestablished facts 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2009).  The credibility of the evidence is 
presumed for the purpose of reopening.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

The history of the Veteran's claim shows that he filed his 
original claim of entitlement to service connection for a 
chronic pulmonary disability due to asbestos exposure, to 
include asbestosis, in February 1993.   Evidence considered 
at the time of his original claim included the following 
evidence discussed below.

The Veteran's service treatment records for his period of 
active duty from October 1966 to October 1968, show that his 
lungs were negative for any abnormalities on physical 
examinations and chest X-rays performed in October 1965, 
October 1966, February 1968, and September 1968.  Where 
medical history questionnaires accompanied these 
examinations, the Veteran denied having any shortness of 
breath, asthma, chest pain or pressure, chronic cough, 
exposure to anyone with tuberculosis, or history of coughing 
up blood.  He was discharged from active duty in October 
1968.  His DD 214 indicates that he served on board the navy 
aircraft carrier USS Independence (CV-62) as an aircraft 
handler.

The Veteran's relevant post-service clinical history includes 
the report of a June 1971 Naval Reserve examination for 
recall to drill status, which shows that his lungs were 
negative for any abnormalities on physical examinations and 
chest X-ray, and that he denied having any shortness of 
breath, asthma, chest pain or pressure, chronic cough, 
exposure to anyone with tuberculosis, or history of coughing 
up blood on an accompanying medical history questionnaire.  
Thereafter, there are no medical records pertaining to any 
respiratory problems until an August 1991 statement from a 
private physician, R.B.L., who reported that his review of an 
X-ray of the Veteran's chest and lungs revealed what, in his 
opinion, appeared to be "pleural thickening bilaterally 
consistent with previous asbestos exposure indicating 
asbestos related disease."

The Veteran claimed that the asbestos exposure referred to in 
Dr. R.B.L.'s report was asbestos insulation and fireproofing 
used aboard ship during his period of active naval service.  
He was provided with a VA examination in June 1993, the 
report of which noted his claimed history of exposure to 
shipboard asbestos in active duty and the August 1991 
statement of Dr. R.B.L.  The examination report shows that 
the Veteran complained of a four-year history of sputum 
production, moderate dyspnea on heavy exertion, and 
occasional wheezing secondary to work-related exposure to 
irritant fumes (including sulfur fumes) associated with his 
employment in boiler construction.  Objective examination 
shows that his lungs were clear with no wheezes, rales or 
rhonchi, and the VA examiner's impression was asbestos 
exposure with a history of pleural thickening.  In a July 
1993 addendum, the examiner reviewed the reports of chest X-
rays indicating clear lungs and a pulmonary function test 
indicating normal volume and capacity, which were performed 
on the Veteran in June 1993.  After his review, the examiner 
affirmed his June 1993 impression.  

The Veteran submitted a photocopy of an undated newspaper 
article about a request by the United States Navy to have a 
Federal health agency review naval records to determine 
whether some naval servicemen diagnosed with sarcoidosis may 
actually have silicosis associated with exposure to dust 
clouds of minute silica shards that were aerosolized when 
sailors ground the non-skid adhesive used on carrier flight 
deck surfaces in the 1970's.

After weighing the probative value of the aforementioned 
evidence, the RO denied the claim of entitlement to service 
connection for a chronic pulmonary disability due to asbestos 
exposure, to include asbestosis, in a August 1993 rating 
decision.  The decision determined that there was no 
diagnosis of asbestosis, current pleural thickening, or any 
other current disabling respiratory disorder or active lung 
disease process.  Notice of this denial and his appellate 
rights was provided to the Veteran in VA correspondence dated 
August 1993.  The Veteran did not appeal the denial and it 
became final.  

The Veteran submitted an application to reopen his claim for 
service connection for a chronic pulmonary disability due to 
asbestos exposure, to include asbestosis,  in May 2004.  For 
evidence to be new and material in this matter, (i.e., 
relating to unestablished facts necessary to substantiate the 
claim, and raising a reasonable possibility of substantiating 
the claim), it would have to be evidence not previously 
before VA decisionmakers that tends to show that the Veteran 
had developed a chronic disability of his upper respiratory 
system in service; or otherwise demonstrates a medical nexus 
between military service and a post-service diagnosis or 
diagnoses of a current chronic disability or active disease 
process affecting his lungs.

In the current attempt to reopen the claim, the Veteran 
submitted written statements reiterating his basic contention 
that he has a current and active chronic pulmonary disability 
related to asbestos exposure in military service.  In 
addition to his statements in support of his claim, the 
Veteran also submitted the evidence discussed below.

In an October 1991 letter from a private attorney to the 
Veteran, the lawyer wrote:

"I am sorry to inform you that your test results 
were positive for your recent tests for asbestos-
related disease at Local No. 112 in September.  
However, you do not have the more serious diseases, 
such as mesothelioma or some of the related 
cancers.  You have been diagnosed with pleural 
thickening.

Based on (these) findings. . . a lawsuit is. . . 
being filed on your behalf." 

In September 1993, a VA physician reviewed the August 1991 
private X-rays that Dr. R.B.L. relied upon in arriving at his 
diagnosis of pleural thickening, bilaterally, consistent with 
prior asbestos exposure and indicating asbestos related 
disease.  In a report dated September 1993, the VA examiner 
refuted Dr. R.B.L.'s findings, concluding that the bilateral 
pleural strictures that Dr. R.B.L. identified as pleural 
thickening secondary to asbestos exposure were actually 
"normal variants possibly due to subpleural fat deposits," 
and that there were "no pleural plaques suggestive of 
asbestos exposure."  

VA medical reports dated November 2002 - May 2004 show, in 
pertinent part, that the Veteran was treated for obstructive 
sleep apnea and hypopnea.  Although some of these treatment 
notes acknowledge the Veteran's reported exposure to asbestos 
in service, his lungs were clear on auscultation and no 
infiltrates were detected on chest X-rays and physical 
examinations of his upper respiratory system conducted in 
January 2003, April 2003, May 2003, June 2003, September 
2003, and December 2003.  The Veteran also denied having a 
chronic cough, shortness of breath, hemoptysis, or chest 
pain.

The report of a March 2005 VA respiratory system examination 
and an associated April 2005 pulmonary function test shows 
that the Veteran reported having a history of exposure to 
asbestos during service aboard an aircraft carrier, including 
during shipyard renovation of this carrier.  Based on this 
history, the impression was asbestos exposure.  However, no 
disabling pathology was detected on objective examination.  
The Veteran complained of having shortness of breath while 
performing physical activity in the last few years.  He also 
reportedly experienced a slight cough and occasional wheezing 
during the summer months and produced a small amount of clear 
sputum in the morning.  He denied ever having received 
inhalers or other such medication for treatment of these 
complaints.  He also denied smoking tobacco.  He had a 
history of sleep apnea but could not tolerate using a 
continuous positive airway pressure (CPAP) device to treat 
this condition.  Physical examination revealed a normal chest 
configuration with clear lung fields and bronchial breathing 
at the bases with no rales, wheezes, or rhonchi detected.  
His heart displayed regular rate and rhythm with no abnormal 
sounds.  Chest X-rays were negative for any abnormalities.  
There was no evidence of any acute cardiopulmonary processes 
or pleural calcifications.  The lungs were clear with no 
masses, focal consolidation, or pleural edema.  No apparent 
pleural diseases and no significant or minor abnormalities 
were detected.  An April 2005 pulmonary function test 
produced findings indicative of a mild gas exchange defect.  
However, the report does not indicate that this represented a 
chronic disability nor does it present any clinical opinion 
that objectively links it to service or to asbestos exposure. 

In March 2009, the Veteran submitted oral testimony in 
support of his claim before the undersigned Veteran's Law 
Judge.  He testified, in pertinent part, that he was exposed 
to asbestos dust during shipboard service in the late 1960s 
on the aircraft carrier USS Independence, including while 
participating in its dockside overhaul at Portsmouth Naval 
Yard.  He claimed that he was first diagnosed with asbestosis 
in the 1990s, with symptoms of asbestosis first appearing in 
the 1980s.   Post-service, he was employed as a printer and 
then in the boiler construction industry.  In this regard, he 
denied ever having any post-service exposure to asbestos as a 
boilermaker as his employers provided him with full body and 
respiratory system protection against asbestos or exposure to 
harmful airborne particles.

The Board finds that the aforementioned evidence submitted to 
reopen the claim for VA compensation for service connection 
for a chronic pulmonary disability due to asbestos exposure, 
to include asbestosis, is not new and material.  The 
Veteran's written statements contain his basic assertion that 
he has a chronic upper respiratory disability that is the 
result of asbestos exposure in service.  This is essentially 
duplicative evidence asserting a theory of service connection 
that has already been considered on the merits and rejected 
in the prior final rating decision of August 1993.  The 
clinical evidence submitted, while new in the sense that they 
have not previously been considered by VA decisionmakers with 
respect to the claim the appellant seeks to reopen, do not 
raise a reasonable possibility of substantiating the claim at 
issue as they merely present medical documentation that the 
Veteran has been exposed to asbestos according to his own 
reported history, but do not present any clinical diagnosis 
of an actual chronic and disabling pathology of his 
respiratory system that is linked to his military service.  
If anything, the clinical evidence shows that even if it were 
factually conceded that the Veteran was exposed to asbestos 
in service, there is no evidence of a current active disease 
process of his lungs that can be linked to such exposure.  
The Veteran's oral hearing testimony asserts that he has been 
previously diagnosed with asbestosis in the past, but these 
statements are not substantiated by the clinical records 
associated with the claims file.  One piece of evidence, the 
September 1993 VA physician's assessment of the August 1991 
private X-rays, actually refutes the previously considered 
statement of Dr. R.B.L. that there was pleural thickening 
present in the Veteran's lungs.  As for the October 1991 
private attorney's statement, notwithstanding its references 
to the Veteran's supposed asbestos-related diseases, the 
letter draws no relationship between these diseases and the 
Veteran's military service and, in any case, as the attorney 
who wrote the letter is not a physician, his statements as to 
the Veteran's medical condition are of limited probative 
value for purposes of establishing the actual existence of a 
medical disability without corroboration by objective 
clinical evidence.

In view of the foregoing discussion, the Board concludes that 
the current written and oral assertions of the Veteran are 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial of entitlement to VA 
compensation for a chronic pulmonary disability due to 
asbestos exposure (to include asbestosis) in August 1993, and 
the medical and other documentary evidence submitted since 
the time of this prior final rating decision does not raise 
the possibility of substantiating the current claim for 
service connection for the aforementioned disability.  
Therefore, the evidence is not new and material and the 
petition to reopen the Veteran's claim in this regard is 
denied.  See 38 C.F.R. § 3.156(a) (2009).

(b.)  Factual background and analysis: Entitlement to service 
connection for tinnitus.

With respect to the Veteran's claim of entitlement to service 
connection for tinnitus, as the benefit sought on appeal is 
being granted in full, as discussed below, the Board finds 
that any error related to the VCAA (Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) on this 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there 
is no need to engage in any analysis with respect to whether 
the requirements of the VCAA have been satisfied concerning 
the question of service connection for tinnitus. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In oral hearing testimony presented before the Board in March 
2009, and in written statements in support of his claim, the 
Veteran presents his essential contention that he was exposed 
to the noise of aircraft engines while serving as an Aviation 
Bosuns Mate aboard the aircraft carrier USS Independence (CV-
62) during active service in the United States Navy, 
developed tinnitus symptoms in service, and has had tinnitus 
ever since.  His DD 214 confirms his service as an Aviation 
Bosuns Mate Third Class (ABH3) aboard the aircraft carrier 
USS Independence.  The Board's research shows that an 
Aviation Bosuns Mate is a rating in the United States Navy 
for personnel who are responsible for handling naval aircraft 
on the flight deck of a carrier and their duties involved 
launching and recovering these planes and also arranging them 
on the flight deck.

Although the Veteran's service treatment records show no 
notation of complaints relating to tinnitus during active 
duty or within the first year following his separation from 
service in October 1968, his post-service medical evidence 
includes a March 2004 VA audiological evaluation and 
treatment report in which the examiner diagnosed the Veteran 
with tinnitus and noted that the Veteran reported exposure to 
aircraft engine noise in service and had a history of 
tinnitus symptoms for approximately 40 years, thereby placing 
it roughly within his period of military service.  The 
Veteran's treatment reports and hearing testimony indicate 
that he developed tinnitus symptoms during active duty while 
serving aboard an aircraft carrier and that he was not 
provided any hearing protection during naval service but that 
after service he held careers in the printing and boiler 
construction industries where he was provided hearing 
protection, which he used.  The Veteran stated that although 
he developed tinnitus symptoms in service, he did not 
consider them as warranting treatment at the time.

The Veteran's service record shows that his primary 
occupational specialty during active duty involved working in 
close proximity to military aircraft in the confined space of 
a navy aircraft carrier flight deck.  The Board's research 
shows that the operating procedure for naval aircraft 
involved in carrier take-offs involve having the engines of 
the aircraft opened to full throttle throughout the launch.  
Carrier landings involve having the engines opened to full 
throttle at the final moment just as the landing aircraft 
touches the flight deck and its tailhook catches the 
arresting wire to provide the opportunity to take off and 
make another landing attempt should the tailhook fail to 
connect with the arresting wire.  It is therefore reasonable 
to assume that the Veteran would be exposed to the noise of 
aircraft engines operating at full power during both 
launching and recovery operations.  His exposure to acoustic 
trauma is thus conceded.  

Notwithstanding the absence of contemporaneous medical 
evidence showing onset of the Veteran's tinnitus in service, 
this absence is not an absolute bar where lay evidence is 
credible and ultimately competent.  The Federal Circuit has 
held that in claims for VA compensation, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  In the present case, tinnitus 
is a syndrome that cannot be objectively verified through 
clinical testing and whose diagnosis is predicated entirely 
on the subjective description of symptomatology presented by 
the affected individual patient.  As such, the nexus to 
service in this case depends upon a determination of the 
credibility of the Veteran with respect to his account of 
experiencing onset of tinnitus in active duty.  In this 
regard, the Board finds that the Veteran's personal account 
of experiencing tinnitus symptoms beginning in service is 
credible.  

The March 2004 VA audiological evaluation presents a current 
diagnosis of tinnitus and the audiologist's statements 
contained within the report broadly associates the Veteran's 
tinnitus diagnosis to his account of exposure to acoustic 
trauma from aircraft engine noise during his period of active 
duty.  Therefore, resolving all reasonable doubt in the 
appellant's favor, the Board finds that service connection is 
warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
appeal in this regard is granted.


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied claim for service 
connection for a chronic pulmonary disability due to asbestos 
exposure (claimed as asbestosis) is denied.

Service connection for tinnitus is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


